

117 HR 723 IH: Reducing Fraud in Unemployment Assistance Act
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 723IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Mr. Posey introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title III of the Social Security Act to require States to compare information regarding Federal inmates for purposes of combating fraud in unemployment compensation, and for other purposes.1.Short titleThis Act may be cited as the Reducing Fraud in Unemployment Assistance Act. 2.Information sharing requirement(a)In generalSection 303 of the Social Security Act (42 U.S.C. 503) is amended by adding at the end the following:(n)For purposes of subsection (a), the unemployment compensation law of a State must provide that the State agency charged with the administration of the State law shall—(1)enter into an agreement with the Attorney General under which the list of individuals receiving unemployment compensation under the State law shall be regularly compared with a list of each prisoner in Federal custody at a Federal correction facility within that State;(2)establish a regular comparison of such list of individuals with a list of each prisoner in the custody of that State at a correctional facility in that State; and(3)use the results of each such comparison to investigate and prosecute fraud, waste, and abuse of unemployment compensation under the State law..(b)Recovery of overpayments by Treasury(1)Pandemic unemployment assistanceSection 2102(f)(2)(A) of the CARES Act (15 U.S.C. 9021(f)(2)(A)) is amended by inserting , less any overpayments of assistance recovered by the State after agreement.(2)Federal Pandemic Unemployment CompensationSection 2104(d)(1)(A)(i) of such Act (15 U.S.C. 9023(d)(1)(A)(i)) is amended by inserting , less any overpayments of Federal Pandemic Unemployment Compensation recovered by the State after agreement.